213 F.3d 360 (7th Cir. 2000)
NAOMI TREECE,    Plaintiff-Appellant,v.STEVEN HOCHSTETLER and CITY OF NAPERVILLE,    Defendants-Appellees.
No. 99-1283
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 17, 2000
Decided May 17, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 94 C 5548--Rebecca R. Pallmeyer, Judge.
Before Harlington Wood, Jr., Coffey and Ripple, Circuit  Judges.
COFFEY, Circuit Judge.


1
Plaintiff Naomi Treece  ("Treece") filed a section 1983 federal civil  rights suit against officer Steven Hochstetler  ("Hochstetler") of the City of Naperville police  department and the City of Naperville ("City"),  alleging that they maliciously prosecuted her.1  After the City "agree[d] to entry of judgment  against [itself]" should "the jury enter[ ] a  finding of liability against Defendant  Hochstetler," the judge bifurcated the trial,  removing the City from the trial, and ordered  Treece's section 1983 action against Hochstetler  to proceed. The jury returned a verdict in favor  of Hochstetler and the judge accordingly entered  a judgment on the verdict in favor of Hochstetler  and entered a summary judgment in favor of the  City.2 The plaintiff moved for a new trial and  the court denied the request. Treece appeals,  arguing that the court abused its discretion when  it bifurcated the trial and in excluding evidence  of Hochstetler's prior "bad acts." Treece also  appeals the judge's entry of summary judgment in  favor of the City.


2
AFFIRM.

I.  BACKGROUND

3
On September 21, 1991, Naperville police officer  Hochstetler received an anonymous tip describing  an unusually large amount of scrap wire in the  open bed of a pick-up truck parked in the  driveway of Treece and her husband, Otis Treece  ("Otis"). Pursuant to the police department  supervisor's instructions, Hochstetler went to  the Treece residence to verify the information  and discovered what he described as a large  amount of scrap wire in Otis' pickup truck.3  Also found was a box, containing some of the same  scrap wire, addressed to the Naperville Electric  Department. The scrap wire and box were seized  and retained as evidence, and shortly thereafter,  Otis was suspended from his job.4


4
A few days later, Larry Dickson, a fellow  Naperville police officer, informed Hochstetler  that Treece had attempted to contact him. That  evening, Hochstetler telephoned Treece and he  arranged to meet with her at the Naperville train  station the next day. He stated that they  conversed for about fifteen minutes, but Hochstetler's and Treece's accounts of what  transpired are vastly different. Treece alleges  that Hochstetler demanded a $100,000 bribe to  drop the charges against her husband.  Hochstetler, on the other hand, claims that  Treece told him that she was connected to an  Eastern Tennessee crime family and threatened  that unless the charges against her husband were  dropped, he would be shot and his house would be  blown up.


5
After the meeting, Hochstetler informed his  supervisor and the State's Attorney's Office of  Treece's threats, and obtained an order from a  judge dated September 30, 1991, authorizing the  police to record his conversations with Treece.  They met again at the Naperville train station on  October 1, 1991, and Hochstetler was wired with  a recording device. During the conversation,  Treece told Hochstetler that "I don't think your  family is in danger, I think it is a fact." One  week later, Hochstetler taped a phone  conversation with Treece, during which she  repeated that his family was in a state of  danger.


6
On October 13, 1991, Hochstetler observed Treece  in the Naperville Police Department parking lot  while she appeared to be filming the license  plate numbers of the police officers' personal  automobiles with a video camera. Treece contends  that she was filming geese on a nearby lake and  did not notice the "No Trespassing-Authorized  Vehicles Only" sign. Contrary to her assertions,  Treece can be heard on the video tape stating,  "Keep fearing Steve, cause it will happen. Word  has already come down." Another encounter  occurred two days later when Treece attempted to  take pictures of Hochstetler and his family  during a charity go-cart race. Hochstetler filed  police reports detailing these incidents and  informed the State's Attorney's Office, which in  turn decided to seek charges against Treece.


7
Based on these incidents, a DuPage County,  Illinois grand jury returned a state criminal  indictment charging Treece with three counts of  intimidation under 720 Ill. Comp. Stat. 5/12-  6(a).5 At trial, the state's attorney had  difficulty prosecuting her and after two  mistrials, nolle-prossed the case. Six months  later, Treece filed a section 1983 civil rights  suit in federal court, alleging that Hochstetler  and the City of Naperville had maliciously  prosecuted her. As mentioned previously,  according to the stipulation in the record, the  City "agree[d] to entry of judgment against  [itself]" should "the jury enter[ ] a finding of  liability against Defendant Hochstetler." The  judge accordingly bifurcated the trial, removing  the City from the trial, and ordered Treece's  section 1983 action against Hochstetler to  proceed. During trial, in spite of an objection  on the part of Treece, the court excluded  evidence in so far as Hochstetler's prior "bad  acts," which Treece claims would have established  that he engaged in a pattern of soliciting bribes  and falsely charging individuals with crimes when  the bribes were not paid.6 The jury returned a  verdict in favor of Hochstetler, and the judge  thereafter entered a judgment on the verdict in  favor of Hochstetler and entered a summary  judgment in favor of the City, and denied  Treece's motion for a new trial. Treece appealed.

II.  ISSUES

8
On appeal, Treece argues that the court: (1)  abused its discretion in excluding evidence of  Hochstetler's prior "bad acts"; (2) erred in  entering a summary judgment for the City; and (3)  abused its discretion when it bifurcated the  trial.

III.  ANALYSIS

9
A. The District Court's Exclusion of Prior "Bad  Acts" Evidence


10
Treece contends that the district court abused  its discretion by excluding evidence of  Hochstetler's prior "bad acts." We review a  court's decision to exclude Rule 404(b) evidence  under the abuse of discretion standard. See  United States v. Griffin, 194 F.3d 808, 820 (7th  Cir. 1999).7 In reviewing a judge's  determination of the admissibility of Rule 404(b)  evidence, "we must accord great deference to the  [trial] court's assessments because of the  judge's first hand exposure to the evidence and  because of the judge's familiarity with the case  and ability to gauge the impact of evidence in  the context of the proceeding." United States v.  Asher, 178 F.3d 486, 494 (7th Cir. 1999).


11
We utilize a four-prong test to determine the  admissibility of prior "bad acts" evidence under  Fed. R. Evid. 404(b). Under this test, evidence  of prior crimes, wrongs, or acts may be admitted  when:    (1)  the evidence is directed toward establishing  a matter in issue other than the defendant's  propensity to commit the crime charged; (2) the  evidence shows that the other act is similar  enough and close enough in time to be relevant to  the matter in issue; (3) the evidence is  sufficient to support a jury finding that the  defendant committed the similar act; and (4) the  probative value of the evidence is not outweighed  by the danger of unfair prejudice.    Asher, 178 F.3d at 492.


12
Treece argues that the prior "bad acts"  evidence satisfies the first and second prongs of  the test because it established Hochstetler's  "modus operandi"--his "common scheme" or pattern  of conduct of soliciting bribes and then filing  false police reports to support the trumped up  charges when the bribes are not paid. Indeed, we  have held that prior "bad acts" evidence is  admissible under Rule 404(b) to demonstrate modus  operandi. See United States v. Smith, 103 F.3d 600, 603 (7th Cir. 1996). But we have cautioned  that "[i]f defined broadly enough, modus operandi  evidence becomes nothing more than the character  evidence that Rule 404(b) prohibits." Id. Thus,  in order to ensure that the evidence at issue is  not offered to establish Hochstetler's propensity  to commit the acts for which he is accused, "we  require that [the prior bad acts] evidence bear  'a singular strong resemblance to the pattern of  the offense charged.'" United States v. Robinson,  161 F.3d 463, 468 (7th Cir. 1998) (emphasis  added) (quoting United States v. Shackleford, 738 F.2d 776, 783 (7th Cir. 1984)).


13
Treece's federal suit essentially accused  Hochstetler of violating her constitutional  rights by demanding a bribe from her in exchange  for dropping the charges against her husband. The  trial judge found, and we agree, that the record  reflects that none of Hochstetler's purported  prior "bad acts" revealed any information, much  less, any allegations of Hochstetler "shaking  down" individuals or demanding a bribe in  exchange for the dismissal of the charges. Thus,  these incidents are not "sufficiently  idiosyncratic to permit an inference of pattern."  See United States v. Hudson, 884 F.2d 1016, 1021  (7th Cir. 1989). Accordingly, because the  excluded evidence of Hochstetler's prior "bad  acts" did not "bear a singular strong resemblance  to the pattern of the offense charged," Robinson, 161 F.3d at 468 (internal quotations omitted), we  conclude that the district court did not abuse  its discretion in excluding this evidence.


14
B. The District Court's Entry of Judgment for  the City


15
Next, despite the jury's verdict in favor of  Hochstetler, Treece baldly claims that the trial  court erred in entering a summary judgment  thereafter in favor of the City of Naperville  because, she contends, the City could still have  been found independently liable based on its  knowledge of Hochstetler's acts and failure to  take action thereafter. Treece's unsupported  assertion8 fails as a matter of law because it  is well established in this Circuit that a  municipality's liability for a constitutional  injury "requires a finding that the individual  officer[ ] [is] liable on the underlying  substantive claim." Tesch, 157 F.3d at 477.  Similarly, in City of Los Angeles v. Heller, 475 U.S. 796 (1986), the Supreme Court held that:


16
neither Monell v. New York City Dept. of Social  Services, 436 U.S. 658 (1978), nor any other of  our cases authorizes the award of damages against  a municipal corporation based on the actions of  one of its officers when in fact the jury has  concluded that the officer inflicted no  constitutional harm. If a person has suffered no  constitutional injury at the hands of the  individual police officer, the fact that the  departmental regulations might have authorized  the use of constitutionally excessive force is  quite beside the point.


17
Id. at 799 (emphasis added). Indeed, Heller  establishes that a city's liability is derivative  of its police officer's liability. See id.  Likewise, because a jury has determined that  Hochstetler was not liable for committing a  constitutional deprivation (tort) against Treece,  it is impossible under existing case law for the  City to be held liable for its knowledge or  inaction concerning its officer's activity. See  Gossmeyer v. McDonald, 128 F.3d 481, 494 (7th  Cir. 1997) ("Here, the Sheriff's Department  cannot be found liable because [the officers']  actions did not constitute, nor did they cause,  a constitutional tort."); Thompson v. Boggs, 33 F.3d 847, 859 n.11 (7th Cir. 1994) ("Monell  expressly holds that there is no cause of action  for respondeat superior liability against a  municipal corporation under 42 U.S.C. sec.  1983.").


18
Indeed, as we held in Estate of Phillips v.  City of Milwaukee, 123 F.3d 586, 596-97 (7th Cir.  1997),


19
[h]aving decided that the officers did not  violate the Constitution, we must conclude that  neither the City nor [police chief] can be held  liable for [the plaintiff's] death. . . . [I]f  the [officers] inflicted no constitutional injury  on [the plaintiff], it is inconceivable that the  [City and police chief] could be liable . . . .  Neither the City nor the police officer's  supervisor can be held on a failure to train  theory or on a municipal policy theory absent a  finding that the individual officers are liable  on the underlying substantive claim.


20
No convincing case law has been presented to us  (nor have we discovered any) that would compel us  to deviate from the law as it now exists.  Accordingly, because the jury returned a finding  of liability in favor of Hochstetler, we conclude  that the district court did not err in entering  a summary judgment in favor of the City.


21
C. The District Court's Bifurcation of the Trial


22
Finally, Treece contends that the court abused  its discretion when it bifurcated the trial,  thereby removing the City from the trial and  ordering Treece's section 1983 action against  Hochstetler to proceed. "The district court has  considerable discretion to order the bifurcation  of a trial, and we will overturn this decision  only upon a clear showing of abuse." Krocka v.  City of Chicago, 203 F.3d 507, 516 (7th Cir.  2000) (internal quotations omitted). We have held  that "Federal Rule of Civil Procedure 42(b)  permits the separate trial of any issue when  separation would be in furtherance of convenience  or to avoid prejudice, or when separate trials  will be conducive to expedition and economy."  Berry v. DeLoney, 28 F.3d 604, 610 (7th Cir.  1994) (internal quotations omitted). "Only one of  these criteria need be satisfied for a court to  order a separate trial." Id.


23
Here, bifurcation avoided the needless costs and  burdens of a second trial, as well as, but not  limited to, the waste of the valuable time and  resources of the court, and the inconveniencing  of witnesses, especially in light of the fact  that the City "agree[d] to entry of judgment  against [itself]" should "the jury enter[ ] a  finding of liability against Defendant  Hochstetler." Further, as previously discussed,  under established law, the liability of the City  of Naperville was derivative of Hochstetler's  liability. See Gossmeyer, 128 F.3d at 494. Thus,  we conclude that the trial judge's bifurcation of  the trial against Hochstetler and the City was  proper and, accordingly, was not an abuse of  discretion.

VI.  CONCLUSION

24
We hold that the trial judge did not abuse her  discretion when she excluded evidence of  Hochstetler's prior "bad acts" and did not err  when she entered a summary judgment in favor of  the City. We also hold that the court did not  abuse its discretion when it bifurcated the  trial. The decision of the district court is    Affirmed.



Notes:


1
 Treece also claimed malicious prosecution and  intentional infliction of emotional distress  under Illinois state law.


2
 The summary judgment entered in favor of the City  is consistent with the well established principle  that a municipality is not liable for a  constitutional injury unless there is "a finding  that the individual officer[ ] [is] liable on the  underlying substantive claim." Tesch v. County of  Green Lake, 157 F.3d 465, 477 (7th Cir. 1998).  The jury returned a verdict in favor of  Hochstetler, and thus found no liability on the  officer's part.


3
 Otis gave Hochstetler permission to search his  truck.


4
 On October 1, 1991, Otis Treece was charged with  felony theft, but he later was acquitted of that  charge. Thereafter, he was reinstated to his job  with the City's Electric Department.


5
 "A person commits intimidation when, with intent  to cause another to perform or to omit the  performance of any act, he communicates to  another, whether in person, by telephone or by  mail, a threat to perform without lawful  authority any of the following acts: (1) Inflict  physical harm on the person threatened . . . ."


6
 But it is interesting to note that among these  purported prior "bad acts," nobody accused  Hochstetler of "shaking them down" or demanding  a bribe. Thus, the trial judge found that Treece  "offered no credible purpose for [its]  admission," and excluded the evidence in the  case. We also note that two of the four alleged  "bad acts" occurred after Treece's indictment on  the state charges.


7
 Fed. R. Evid. 404(b) provides:    Evidence of other crimes, wrongs, or acts is not  admissible to prove the character of a person in  order to show that he acted in conformity  therewith. It may, however, be admissible for  other purposes, such as proof of motive,  opportunity, intent, preparation, plan,  knowledge, identity, or absence of mistake or  accident.


8
 In her brief, Treece misinterprets the prevailing  law on this issue and fails to direct this  court's attention to any properly construed case  that supports her assertion.